DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1 and 7-22 are pending in this application, Claims 7-8, 10-12, 15 and 17-22 are acknowledged as withdrawn, Claims 1, 9, 13, 14 and 16 were examined on their merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 9, 13, 14 and 16 are rejected under 35 U.S.C. § 101 because the
claimed invention is directed to a natural product without significantly more.  The
claim(s) recite(s) a nutritional supplement comprising:  an individual dosage vessel
containing a composition comprising an undenatured Type II collagen source and a
Vitamin B compound or a GPR109a receptor ligand, the Type II collagen source being
present in an amount from about 5 mg to about 100 mg, the Vitamin B compound or
GPR109a receptor ligand being present in an amount of from about 1 mg to about
8000mg.  


the composition is not markedly different from naturally occurring cartilage.  The
claim(s) does/do not include additional elements that are sufficient to amount to
significantly more than the judicial exception because of the following analysis:
Step 1) Are the claims directed to a process, machine, manufacture or
composition of matter?
Yes, the claims are drawn to a composition of matter.

Step 2a, Prong 1) Does the claim recite and Abstract Idea, Law of Nature or
Natural Phenomenon?
Yes, the claims are drawn to a Natural Phenomenon, a composition of at least two naturally occurring compounds; undenatured Type II collagen and a Vitamin B compound.  See for example, Luo et al. (2017), of record, whom teaches that Type Il collagen is one of the major ECM proteins in cartilage (Pg. 560, Abstract) and Jonas et al. (1996), of record, whom teaches that niacinamide (a Vitamin B3 compound) may work by diffusion into the cartilage matrix (Pg. 333, Column 2, Lines 17-21).

Step 2a, Prong 2) Does the claim recite additional elements that integrate the Judicial Exception into a Practical Application?





Step 2B) Does the claim recite additional elements that that amount to significantly more than the Judicial Exception?
No, Claim 1 is drawn to the intended use (nutritional supplement for taking orally) and forms of the composition; Claim 9 recites a particular type of Vitamin B compound and Claims 1, 13, 14 and 16 are drawn to the amounts of the compounds in the composition.  These compositions are not markedly different from their closest naturally
occurring counterpart because there is no indication that a composition of at least two
naturally occurring compounds; undenatured Type II collagen and a Vitamin B
compound, derivative or precursor thereof, are markedly different from the closest
naturally occurring counterparts.  The closest naturally occurring counterpart to the
composition are natural cartilage, which can comprise both compounds, see Luo et al.
and Jonas et al. above.  There is no evidence of any markedly different properties or
characteristics in the claimed composition as compared to the naturally occurring
cartilage.  The fact that the composition is in a particular form (individual dosage vessel)
is an intended use.


For example, a capsule would merely contain the natural cartilage
while a powder or liquid suspension (not a vessel per se but form of the composition) would contain a dried or water-suspended natural cartilage (containing undenatured Type II collagen and niacinamide) and therefore not result in a marked difference from naturally occurring cartilage.  The Examiner notes that the claimed dosage forms of:  tablets, gummy chewables, edible films, syrups or lozenges would be considered to be patent eligible.

Response to Arguments

Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. 

The Applicant argues that the claimed nutritional supplement has markedly different characteristics from the naturally occurring counterpart (cartilage containing type II collagen and the vitamin B compound niacinamide) as there is no evidence that the naturally occurring counterpart contains Type II collagen and vitamin B in the amounts claimed.   Applicant further notes that natural cartilage is certainly not the form of an individual dosage vessel in the claimed forms (Remarks, Pg. 10, Lines 5-12).




This is not found to be persuasive for the following reasons, recitations of particular amounts or concentrations of the components in the claimed composition vs. the naturally occurring composition are not indicia of any markedly different characteristics.  Merely isolating or purifying the naturally occurring component to a higher degree than found naturally does not result in a marked difference.  As discussed above, the fact that the composition is in a particular form (individual dosage vessel) is an intended use.  For example, a capsule would merely contain the natural cartilage while a powder or liquid suspension (not a vessel per se but form of the composition) would contain a dried or water-suspended natural cartilage (containing undenatured Type II collagen and niacinamide) and therefore not result in a marked difference from naturally occurring cartilage.  The Examiner notes that the claimed dosage forms of:  tablets, gummy chewables, edible films, syrups or lozenges would be considered to be patent eligible.

The Applicant argues that the claimed composition is to a combination of elements in particular amounts/weight ratios and also the transformation of the claimed composition into an individual dosage vessel having a particular form (Remarks, Pg. 11, Lines 12-19).




This is not found to be persuasive for the following reasons, as discussed above, recitations of particular amounts or concentrations of the components in the claimed composition vs. the naturally occurring composition are not indicia of any markedly different characteristics.  Further, the mere placement of the naturally occurring composition into a container (dosage vessel, such as a capsule, powder or liquid suspension) does not result in any transformation of the naturally occurring composition or marked difference from the naturally occurring composition.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 9, 13, 14 and 16 are rejected under 35 U.S.C. § 103 as being
unpatentable over Brady et al. (2014) in view of Peal et al. (2007), and
as evidenced by McCoy (2015), all of record.




Brady et al. teaches an oral nutritional supplement composition comprising an encapsulated (individual dosage unit/capsule), the supplement composition comprising: 2 mg of undenatured Type II collagen and 500 mg (within the claimed range of about 1 to about 8000 mg in Claim 1, within the claimed range of about 10 mg to about 7000 mg of Claim 14 and within the claimed range of about 10 mg to about 8000 mg of Claim 16) of the Vitamin B compound niacinamide (Pg. 2, Lines 17-23 and Supplement Facts), and reading on Claims 1 in part, 9, 14 and 16.

The teachings of Brady et al. were discussed above.

Brady et al. did not teach a composition wherein the undenatured Type II collagen is present in an amount from about 5 mg to about 100 mg, as required by Claim 1;
or wherein the undenatured Type II collagen is present in an amount from about 10 mg to about 80 mg, as required by Claim 13.

Peal et al. teaches the administration of a combination of 10 mg undenatured type II collagen (UC-II) and 0.1 mg Vitamin B compound (chromium niacinate) to treat arthritis in dogs (Pg. 275, Column 1, Lines 1-9).

McCoy teaches that dog is the most common large animal species used as an animal model for human arthritis (Pg. 803, Column 1, Lines 22-26 and Column 1, Lines 9-12).
It would have been obvious to those of ordinary skill in the art prior to the
effective filing date of the claimed invention to modify the composition of Brady et
al. comprising an encapsulated, oral supplement comprising 2 mg of undenatured Type
Il collagen and 500mg of the Vitamin B compound to utilize undenatured Type II
collagen in an amount of 10 mg as taught by Peal et al. because this is no more than
the simple substitution of one known element (amount of undenatured, Type II collagen
in a therapeutic composition) for another (amount of undenatured, Type II collagen in
a therapeutic composition) to obtain predictable results (therapeutic
composition containing undenatured, Type II collagen).  The MPEP at 2141 Ill. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (B) Simple substitution of one known element for another to obtain predictable results;

The MPEP at 2144.05, II. A. states:
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)



Those of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to make this modification in order to modify a
composition containing type II collagen with an experimentally proven, arthritis animal-
model tested effective amount of collagen Il.  There would have been a reasonable
expectation of success in making this modification because both references are drawn
to the same field of endeavor, therapeutic compositions comprising undenatured, Type
Il collagen and a Vitamin B compound.

Response to Arguments

Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. 

The Applicant argues that Brady is directed to an oral supplement which contains an amount of type II collagen which is more than twice as small as that required by the claimed composition and which is combined with a much higher amount of niacin than claimed.  Applicant notes that Peal teaches much greater amounts of collagen in relation to chromium niacinate and therefore the teachings of the two references are opposite to one another and would not be combinable without improper hindsight (Remarks, Pg. 12, Lines 1-14).


In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this instance, the only difference between Brady and the claimed composition is in the amount of undenatured type II collagen in the composition.  Peal provides a teaching of a similar composition containing undenatured type II collagen.  Therefore, it would have been obvious to those of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the composition of Brady et al. comprising an encapsulated, oral supplement comprising 2 mg of undenatured Type Il collagen and 500mg of the Vitamin B compound to utilize undenatured Type II collagen in an amount of 10 mg as taught by Peal et al. because this is no more than the simple substitution of one known element (amount of undenatured, Type II collagen in a therapeutic composition) for another (amount of undenatured, Type II collagen in a therapeutic composition) to obtain predictable results (therapeutic composition containing undenatured, Type II collagen).  

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        11/16/2021

/SUSAN M HANLEY/Primary Examiner, Art Unit 1653